FILED
                                                                   Jul 03 2019, 7:39 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Zachary J. Stock                                            Curtis T. Hill, Jr.
Attorney at Law, P.C.                                       Attorney General of Indiana
Indianapolis, Indiana                                       Chandra K. Hein
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

Edgar Santiago,                                             July 3, 2019
Appellant-Defendant,                                        Court of Appeals Case No.
                                                            19A-CR-495
        v.                                                  Appeal from the Hendricks
                                                            Superior Court
State of Indiana,                                           The Honorable Mark A. Smith,
Appellee-Plaintiff                                          Judge
                                                            Trial Court Cause No.
                                                            32D04-1806-CM-826



Baker, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-495 | July 3, 2019                             Page 1 of 9
[1]   Edgar Santiago appeals his conviction for Class A Misdemeanor Driving While

      Suspended,1 arguing that the trial court erred when it admitted evidence of his

      suspended driver’s license because the prolonged stop violated the Fourth

      Amendment to the United States Constitution. Finding no error, we affirm.


                                                      Facts
[2]   On June 19, 2018, Avon Police Department Officer Mercedes Spicer was

      patrolling in her fully marked police car when she stopped behind a Toyota

      truck at a red light. Officer Spicer ran a license plate check of the truck and

      discovered that it belonged to a man named Valentine Hernandez and that

      Hernandez’s license had been suspended. Officer Spicer spotted the driver of

      the truck and saw that he, too, was a man. With this information, she turned on

      her patrol lights and conducted a traffic stop under the suspicion that the driver,

      who Officer Spicer believed was Hernandez, was operating a motor vehicle

      with a suspended license.


[3]   Officer Spicer then approached the driver’s side of the vehicle and told the

      driver, who was later identified as Santiago, that she had stopped the vehicle

      because the owner’s driver’s license had been suspended. Santiago, the sole

      occupant of the vehicle, told Officer Spicer that his cousin owned the truck and

      that he was not Valentine Hernandez. To confirm this information, Officer




      1
          Ind. Code § 9-24-19-2.


      Court of Appeals of Indiana | Opinion 19A-CR-495 | July 3, 2019             Page 2 of 9
      Spicer asked Santiago for his driver’s license, but Santiago handed her a

      Mexican identification (ID) card identifying him as Edgar Santiago. Officer

      Spicer clarified that she wanted to see his driver’s license and not just an ID

      card; Santiago replied that he did not have a driver’s license.


[4]   Officer Spicer returned to her police car and ran a search of Santiago using his

      Mexican ID. She discovered that Santiago’s driver’s license had been suspended

      and that he had a prior conviction for driving while suspended. Consequently,

      Officer Spicer arrested Santiago and had the vehicle towed.


[5]   On June 20, 2018, the State charged Santiago with Class A misdemeanor

      driving while suspended. Soon after, Santiago filed a motion to suppress

      evidence that his driver’s license was suspended, arguing that the prolonged

      investigatory stop violated the Fourth Amendment to the United States

      Constitution. The trial court denied his motion to suppress. At Santiago’s

      February 25, 2019, bench trial, Santiago renewed his objection to the admission

      of the evidence, which the trial court overruled. The trial court found Santiago

      guilty as charged. During sentencing later that same day, the trial court imposed

      fines without any period of probation or incarceration. Santiago now appeals.


                               Discussion and Decision
[6]   Santiago raises one argument on appeal—namely, that the trial court erred

      when it admitted evidence of his suspended driver’s license because the

      prolonged investigatory stop violated the Fourth Amendment to the United


      Court of Appeals of Indiana | Opinion 19A-CR-495 | July 3, 2019             Page 3 of 9
      States Constitution. Specifically, Santiago contends that this evidence was

      obtained during an unconstitutional extension of an initially valid traffic stop.


[7]   As a general matter, the Fourth Amendment to the United States Constitution

      protects citizens from unreasonable searches and seizures. “[T]he Fourth

      Amendment’s ‘protections extend to brief investigatory stops of persons or

      vehicles that fall short of traditional arrest.’” Armfield v. State, 918 N.E.2d 316,

      319 (Ind. 2009) (quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)). And

      evidence that is the product of an unlawful seizure is inadmissible under the

      Fourth Amendment. Hanna v. State, 726 N.E.2d 384, 389 (Ind. Ct. App. 2000)

      (holding that evidence obtained from illegal searches and seizures is “fruit of the

      poisonous tree” and is inadmissible in a court of law).


[8]   Reversal of a trial court’s decision to admit evidence is appropriate only where

      the decision is clearly against the logic and effect of the facts and circumstances.

      Joyner v. State, 678 N.E.2d 386, 390 (Ind. 1997). “Moreover, we will sustain the

      trial court[’s] [decision on the admission of evidence] if it can be done on any

      legal ground apparent in the record.” Jester v. State, 724 N.E.2d 235, 240 (Ind.

      2000). However, we will review a trial court’s conclusions of law de novo,

      giving no weight to the legal analysis below. Sanders v. State, 989 N.E.2d 332,

      334 (Ind. 2013). In reviewing determinations of reasonable suspicion

      specifically, we look at the totality of the circumstances of each case to see

      whether the detaining officer has a “particularized and objective basis” for

      suspecting legal wrongdoing. State v. Burlington, 802 N.E.2d 435, 438 (Ind.

      2004).

      Court of Appeals of Indiana | Opinion 19A-CR-495 | July 3, 2019              Page 4 of 9
[9]    Here, Santiago does not contest the validity of the initial Terry2 stop of the

       vehicle. Santiago concedes that Officer Spicer had a reasonable suspicion that

       the owner was driving the vehicle with a suspended license, thereby allowing

       her to conduct a routine traffic stop. See, e.g., Jacobs v. State, 76 N.E.3d 846, 850

       (Ind. 2017). Rather, Santiago argues that Officer Spicer’s initial reasonable

       suspicion leading to the traffic stop dissipated as soon as she determined that

       Santiago was not Valentine Hernandez, the owner of the vehicle. Rodriguez v.

       United States, 575 U.S. __, 135 S. Ct. 1609, 1615, 191 L. Ed. 2d 492 (2015)

       (finding that a traffic stop becomes unlawful “if it is prolonged beyond the time

       reasonably required to complete th[e] mission” of the stop itself). According to

       Santiago, Officer Spicer had already determined from both Santiago’s replies

       and his Mexican ID card that Santiago was not Hernandez before she asked for

       his driver’s license a second time. Therefore, because the mission of the stop

       was to investigate the owner of the car (Hernandez), any further questioning by

       Officer Spicer unlawfully prolonged the stop and violated the Fourth

       Amendment.


[10]   Santiago cites Holly v. State, in which our Supreme Court encountered a very

       similar situation also challenged on Fourth Amendment grounds. 918 N.E.2d
323 (Ind. 2009). In Holly, Indianapolis Metropolitan Police Department Officer

       Jason Ross ran a license plate check of the vehicle travelling in front of him and



       2
        Terry v. Ohio, 392 U.S. 1, 30 (1968) (holding that officers may conduct brief investigatory stops “where a
       police officer observes unusual conduct which leads him [or her] reasonably to conclude in light of his [or
       her] experience that criminal activity may be afoot”).

       Court of Appeals of Indiana | Opinion 19A-CR-495 | July 3, 2019                                     Page 5 of 9
       discovered that the vehicle’s owner was a Black woman named Terry Sumler

       and that she had a suspended driver’s license. Officer Ross conducted a traffic

       stop and immediately noticed that the driver was a Black man, later identified

       as Damen Holly. There were two other passengers in the vehicle: Sumler and

       Holly’s brother. Confused, Officer Ross asked Holly for his driver’s license.

       Holly stated that he did not have his driver’s license, so Officer Ross went back

       to his vehicle to run Holly’s information. Officer Ross then discovered that

       Holly’s driver’s license was also suspended, so Officer Ross ordered everyone

       out of the vehicle. He and a back-up officer conducted a search of the vehicle

       and found a small baggie of marijuana. Officer Ross arrested Holly.


[11]   Holly later challenged the admission of any evidence obtained from the officer’s

       inquiry about his driver’s license or the subsequent search on the same grounds

       as Santiago. Specifically, Holly conceded that Officer Ross had the reasonable

       suspicion to conduct a traffic stop of the vehicle under the belief that the owner,

       Sumler, was driving it with a suspended driver’s license. However, Holly

       argued that once it was apparent that he was not Sumler and not the owner of

       the vehicle, Officer Ross’s reasonable suspicion dissipated, and any further

       inquiry unlawfully prolonged the Terry stop in violation of the Fourth

       Amendment. Our Supreme Court ruled in Holly’s favor, holding, in pertinent

       part, as follows:


               To be sure, if a license plate check reveals that the driver’s license
               of the vehicle’s registered owner has been suspended, then there is
               reason to believe (a) the registered owner is driving the vehicle,
               and thus (b) is doing so illegally. Under those circumstances, in
               Terry terms, an officer has reasonable suspicion to believe that
       Court of Appeals of Indiana | Opinion 19A-CR-495 | July 3, 2019              Page 6 of 9
               criminal activity is afoot. But once it becomes apparent that the driver of
               the vehicle is not the owner then an officer simply has no reason to conduct
               additional inquiry. An officer has reasonable suspicion to conduct a
               Terry stop when among other things, “the officer is unaware of any
               evidence or circumstances which indicate that the owner is not the
               driver of the vehicle.”


       Id. at 325 (quoting Armfield v. State, 918 N.E.2d 316, 322 (Ind. 2009)) (emphasis

       added).


[12]   According to our Supreme Court, the “stubbornly clear” evidence that Holly

       was a man and Sumler was a woman proved that Holly was not the vehicle’s

       owner, thereby making Officer Ross’s request for Holly’s driver’s license

       violative of the Fourth Amendment. Id. at 326. In other words, the additional

       request for Holly’s driver’s license, which led to a search of the vehicle,

       unlawfully prolonged the stop because Officer Ross’s reasonable suspicion that

       Sumler had been driving the vehicle had already evaporated. Simply put,

       “[r]easonable suspicion to pull a car over does not confer unconditional

       authority to request the driver’s license and registration.” Id.


[13]   Despite Santiago’s claim that his scenario is identical to that of Holly’s, his

       argument is unavailing. Key facts distinguish Santiago’s case from Holly’s—

       namely, those related to identification. Unlike Officer Ross in Holly, whose

       reasonable suspicion vanished as soon as he saw that the driver was a man and

       not a woman, Officer Spicer could not immediately determine that Santiago

       was not Hernandez, the owner of the car. Officer Spicer’s license plate search of

       the vehicle in front of her showed that the vehicle was owned by a Latino man


       Court of Appeals of Indiana | Opinion 19A-CR-495 | July 3, 2019                   Page 7 of 9
       named Valentine Hernandez. Officer Spicer then stopped the vehicle,

       approached the driver’s side, and found a Latino man driving the vehicle.

       Therefore, we hold that it was within the officer’s authority to ask for a driver’s

       license to confirm Santiago’s identity because it was not immediately apparent

       that he was not the owner of the vehicle.3


[14]   Furthermore, Indiana law supports the notion that an officer may ask for a

       driver’s license in the course of a Terry stop to confirm that someone can validly

       drive on Indiana roads. “A Terry stop is a lesser intrusion on the person than an

       arrest and may include a request to see identification and inquiry necessary to

       confirm or dispel the officer’s suspicions.” Hardister v. State, 849 N.E.2d 563,

       570 (Ind. 2006). Indiana Code section 9-24-1-1 requires any individual driving

       on Indiana roads to have a valid driver’s license or permit issued by a motor

       vehicle bureau. Furthermore, a “‘driver’s license’ means any type of license or

       privilege to operate a motor vehicle under the laws of a jurisdiction.” Ind. Code

       § 9-28-2-4. Accordingly, this definition encompasses international driver’s

       licenses, including those from Mexico.


[15]   Officer Spicer had the authority to check for a driver’s license, like in any other

       routine traffic stop, to ensure that the driver was properly licensed to operate a




       3
         Both Holly and Armfield rely on numerous state supreme and intermediate court decisions from other
       jurisdictions where there was “evidence or circumstances which indicate that the owner is not the driver of
       the vehicle.” Holly, 918 N.E.2d at 326. These cases all point to evidence of clear differences in age, gender,
       and race as examples of demonstrable proof that the driver was not, in fact, the owner of the vehicle—the
       person about whom the officer formed the initial reasonable suspicion of engaging in potential criminal
       activity. See, e.g., Armfield, 918 N.E.2d at 321 n.7.

       Court of Appeals of Indiana | Opinion 19A-CR-495 | July 3, 2019                                      Page 8 of 9
       motor vehicle on Indiana roads. See State v. Quirk, 842 N.E.2d 334, 340 (Ind.

       2006) (holding that “[w]here an officer stops a vehicle for a traffic violation, a

       request for the driver’s license and vehicle registration . . . are within the scope

       of a reasonable detention[]”); see also State v. Morris, 732 N.E.2d 224, 228 (Ind.

       Ct. App. 2000) (holding that an individual’s “failure to produce his license was

       a circumstance independent of the [] violation, which provided [the officer]

       with reasonable suspicion that [defendant] might not have a valid driver’s

       license”). Here, because Officer Spicer did not have conclusive evidence to

       determine that Santiago was not Hernandez and because she had an obligation

       to ensure that Santiago could legally drive on Indiana roads, it was not

       impermissible of her to ask for Santiago’s driver’s license during the Terry stop.


[16]   Therefore, we hold that Officer Spicer’s request to see Santiago’s driver’s license

       did not unlawfully prolong the initial purpose of the investigatory traffic stop,

       and consequently, did not violate the Fourth Amendment to the United States

       Constitution.


[17]   The judgment of the trial court is affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-495 | July 3, 2019              Page 9 of 9